—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that Supreme Court erred in denying his motion to withdraw his guilty plea or grant him a one-week adjournment. "Whether to permit a defendant to withdraw a previously entered guilty plea is a decision that rests within the sound discretion of the court” (People v Cantu, 202 AD2d 1033). Defendant had ample opportunity to advise the court of the grounds upon which he sought to withdraw the plea (see, People v Jackson, 186 AD2d 389, lv denied 81 NY2d 790) and had been granted numerous previous adjournments. We conclude that, under the circumstances, the court conducted a sufficient inquiry and did not abuse its discretion. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Assault, 1st Degree.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.